Citation Nr: 1825469	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-19 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

4.  Entitlement to a disability evaluation in excess of 10 percent for tinnitus.

5.  Entitlement to a disability evaluation in excess of 10 percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney at Law


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1966 to July 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issues of entitlement to service connection for bilateral hearing loss and hypertension, as well as entitlement to an increased disability evaluation for coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD related to his active military service.  

2.  A rating in excess of 10 percent for tinnitus is not available under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C. §§ 101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for entitlement to a disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.87 Diagnostic Code 6260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f) (2017).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-V).  Id.; see also 38 C.F.R. § 4.125(a) (2017).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Service personnel records show that the Veteran served in the Republic of Vietnam.  A January 1970 performance evaluation specifically noted that his duties placed him seven miles from the demilitarized zone "surrounded by a hostile environment."  He has reported that he came under enemy fire from artillery, grenades, and mortars.  Thus, his description of his stressors is consistent with the circumstances, conditions, or hardships of his service.

The Veteran has also submitted reports from a private physician, Dr. J.E., and a private psychologist, Dr. G.R., who have diagnosed the Veteran with PTSD related to his military service.  

As the Veteran has a current diagnosis of PTSD related to an in-service stressor, entitlement to service connection for PTSD is granted.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R., Part 4 (2017).  An evaluation of the level of disability present includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2017).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2017).  

The Veteran is seeking entitlement to a disability rating in excess of 10 percent for service connected tinnitus. 

Recurrent tinnitus is rated under Diagnostic Code 6260.  A single evaluation is assigned for recurrent tinnitus, regardless of whether the tinnitus occurs in one ear or both.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2.  A 10 percent disability rating is the highest rating available under Diagnostic Code 6260, thus, the Veteran cannot be awarded a higher schedular evaluation for tinnitus. 

There is no evidence that the Veteran suffers from any other disease of the ear for which additional compensation could be awarded.  Furthermore, the Board finds no reason to refer any of the claims to the Compensation and Pension Service for consideration of extra-schedular evaluations under 38 C.F.R. § 3.321(b).  That is, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, to suggest that the Veteran is not adequately compensated by the regular rating schedule.  VAOGCPREC 6-96.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to a disability evaluation in excess of 10 percent for tinnitus is denied.  


REMAND

The Veteran is seeking entitlement to service connection for a bilateral hearing loss disability, which he attributes to noise exposure in service.

The Veteran was afforded a VA audiological evaluation in February 2012, at which time, the Veteran did not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  However, in June 2014, the Veteran was examined by a private physician, Dr. J.E., who observed in his report that the Veteran appeared to have difficulty understanding conversation and diagnosed the Veteran with hearing loss.  While it does not appear that any audiological testing was performed, the finding of a medical professional that the Veteran demonstrated observable hearing impairment suggests that his condition has worsened since the February 2012 VA examination.  Accordingly, on remand, the Veteran should be afforded a new VA examination.  

The Veteran is also seeking entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus.  In January 2013, a VA medical examiner concluded that it is less likely than not the Veteran's diabetes mellitus caused the Veteran's hypertension, as it was diagnosed ten years to when the Veteran was first diagnosed with diabetes; however, the examiner did not address whether the Veteran's diabetes mellitus aggravated (worsened) his hypertension.  In his June 2014 evaluation report, Dr. J.E. opined that the Veteran's hypertension was aggravated by his coronary artery disease, diabetes mellitus, and PTSD, but did not offer any clear rationale.  A medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that a new VA medical opinion is required to address whether the Veteran's hypertension was aggravated by a service connected disability.  

Finally, the Veteran is seeking entitlement to a disability evaluation in excess of 10 percent for his service connected coronary artery disease.  As noted above, the Veteran was examined in June 2014 by a private physician, Dr. J.E., who noted in his report that the Veteran described dyspnea and angina when walking and severe angina with exercise that interferes with his activities of daily living.  He suggested that the Veteran's condition should be characterized as 30 percent disabling.  However, the report also noted that the Veteran "has congestive heart failure symptoms".  The Board observes that under Diagnostic Code 7005, which rates coronary artery disease, more than one episode of acute congestive heart failure in the past year warrants assignment of a 60 percent disability evaluation, while chronic congestive heart failure is considered totally disabling.  Unfortunately, the Board is unable to determine from Dr. J.E.'s report or any other evidence of record whether the Veteran's symptoms of congestive heart failure are sufficiently severe to meet this criteria.  Accordingly, the Board finds that a remand is required to afford the Veteran a new VA examination.  

Accordingly, these matters are REMANDED for the following action:

1. The RO should schedule the Veteran for a VA audiological examination.  The examiner should note any functional impairment caused by the Veteran's hearing loss disability, if, any, including a full description of the effects of his disability upon his ordinary activities.

For any current hearing loss disability, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's hearing loss had onset in service or was caused by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. The RO should also schedule the Veteran for a VA examination of his hypertension.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's hypertension had onset in service or was caused or permanently aggravated (worsened) by the Veteran's active military service, to include whether the Veteran's hypertension was aggravated by a service connected disability, to include diabetes mellitus and PTSD.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  
If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. Finally, the RO should schedule the Veteran for a VA examination of his coronary artery disease.  The examiner should note the current severity of the Veteran's service connected condition, to include any functional impairment caused by his disability.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


